ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The recitals of the judgment of the trial court, reproduced in the original opinion as they appear in the transcript, make clear the authority of the trial court to refuse to discharge the relator. See article 1005, found in title 14, Texas C. C. P., 1925. See, also, Ex parte Carroll, *48686 Texas Crim. Rep., 301. The recitals in the judgment showing regularity are not controverted in any maner by any procedure before this court. The presumption of the validity of the Governor’s warrant, under such circumstances, has been declared in a number of cases, many of which are collated in Texas Jur., vol. 19, p.506, sec. 18.
The motion is overruled.

Overruled.